     Case 7:13-cv-04577-KMK-LMS Document 354 Filed 07/02/20 Page 1 of 2



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 Re: Civil Cases

 13cv4577
 13cv6023
 15cv7985
 16cv1730
 18cv11297
 19cv1058                                                 NOTICE OF TELECONFERENCE
 19cv7880                                                       INFORMATION
 19cv9401
 19cv10102
 19cv11285
 20cv634
 20cv1449
 20cv2268



KENNETH M. KARAS, United States District Judge:

       For the week of July 6, 2020, the Court will hold all civil conferences, hearings, and/or

oral arguments by telephone. Counsel shall call the following number at the designated time:

       Meeting Dial-In Number (USA toll-free): (888) 363-4749 Access Code: 7702195

       Please enter the conference as a guest by pressing the pound sign (#).

       Given that much of the Court is operating remotely and has limited mail capability,

counsel involved in any pro se cases shall mail a copy of this Notice to or otherwise inform the

pro se party of the above teleconference information. Counsel in any pro se inmate cases shall

ensure that the pro se party is on the line before calling the above-referenced number.

       For initial conferences, counsel shall submit a proposed case management and discovery

schedule via ECF by 5 p.m. on the evening before the initial conference.

       Any requests for adjournments should be filed as soon as possible and clearly explain

why the conference should be adjourned.
    Case 7:13-cv-04577-KMK-LMS Document 354 Filed 07/02/20 Page 2 of 2



SO ORDERED.

Dated:   July 2, 2020
         White Plains, New York

                                            KENNETH M. KARAS
                                           United States District Judge




                                    2
